IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 625 MAL 2015
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
JOSHUA BRIAN FETTEROLF,                   :
                                          :
                  Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,             : No. 626 MAL 2015
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
JOSHUA BRIAN FETTEROLF,                   :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

      Messers. Justice Eakin and Wecht did not participate in the decision of this

matter.